

EMPLOYMENT AGREEMENT




This Agreement is entered into by and between Casey's General Stores, Inc., an
Iowa corporation (the "Company"), and Robert J. Myers ("Myers"), as of April 16,
2010 ("Effective Date").


WITNESSETH:


WHEREAS, Myers has been employed by the Company as its President and Chief
Operating Officer since June 21, 2006; and


WHEREAS, the Company wishes to continue to employ Myers pursuant to the terms
and conditions hereof and, in order to induce Myers to enter into this agreement
(the "Agreement") and to secure the benefits to accrue from his performance
hereunder, is willing to undertake the obligations assigned to it herein; and


WHEREAS, Myers is willing to continue his employment with the Company under the
terms hereof and to enter into the Agreement;


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


1.    Position; Duties; Responsibilities.


1.1    Myers shall serve as President and Chief Executive Officer of the
Company. Myers shall at all times report to and be subject to the supervision,
control and direction of the Board of Directors of the Company. Myers shall at
all times be the most senior executive officer of the Company. Subject to Myers'
duty to report to the Board, Myers' responsibilities and authorities hereunder
shall include day to day and strategic authority over the Company and its
subsidiaries, P&L authority over all operations of the Company and its
subsidiaries, and the authority to hire, make employment decisions, and
terminate all subordinates employed by the Company or its subsidiaries. Myers
shall report directly and exclusively to the Board, and all other officers,
employees, and consultants of the Company shall (except to the extent otherwise
prescribed by law, regulation, or principles of good corporate governance)
report directly (or indirectly through subordinates) to Myers. Myers shall have
such other responsibilities and authorities consistent with the status, titles
and reporting requirements set forth herein as are appropriate to said
positions, subject to change from time to time by the Board of Directors of the
Company.


1.2    During the course of his employment, Myers agrees to devote his full time
and attention and give his best efforts and skills to furthering the business
and interests of the Company, which may include Myers volunteering his time and
efforts on behalf of


1

--------------------------------------------------------------------------------




charitable, civic, professional organizations and non-paying boards of other
corporations. Myers is not authorized to be a paid member of a board of another
corporation without the express approval of the Board of Directors of the
Company.


2.    Term and Notice of Intention to Serve.


2.1    Term. The term of employment under this Agreement shall commence as of
the Effective Date and shall continue through April 30, 2013 ("the Term"),
unless sooner terminated in accordance with this Agreement.


2.2    Notice of Intention to Serve. Myers agrees to notify the Company's Board
of Directors in writing on or before April 30 in the years 2010, 2011, and 2012
of his ability and willingness to serve as President and Chief Executive Officer
for the following year under this Agreement. If Myers indicates that he is not
able or willing to serve for the following year under this Agreement, than his
departure shall be treated consistent with the circumstances of the departure
and the corresponding provision herein. Any service beyond April 30, 2013, shall
be subject to formal acceptance by the Company's Board of Directors, upon such
terms as shall be mutually agreed.


3.    Base Salary.


3.1    The Company shall pay Myers a base salary during the Term at the annual
rate of Six Hundred Sixty Thousand Dollars ($660,000.00) ("Base Salary"),
payable in accordance with the standard payroll practices of the Company.


3.2    It is understood that the Base Salary is to be Myers' minimum annual
compensation during the Term. The Base Salary may increase at the discretion of
the Compensation Committee of the Company's Board of Directors ("Compensation
Committee").


4.    Employee Benefits.


4.1    During the Term and subject to all eligibility requirements, and to the
extent permitted by law, Myers will have the opportunity to participate in all
employee benefit plans and programs generally available to the Company's
employees in accordance with the provisions thereof as in effect from time to
time, including, without limitation, annual bonus pools established by the
Compensation Committee, medical coverage, group life insurance, holidays and
vacations, 401k, and short-term or long-term disability plans.


4.2    During the Term, the Company will provide Myers with a company owned
automobile with the understanding that Myers will be subject to applicable
employment related taxes for his personal use thereof.




2

--------------------------------------------------------------------------------




4.3    During the Term, the Company will purchase at its sole expense and
maintain in full force and effect during the term of this Agreement a ten-year
level premium term life insurance policy with a death benefit of $1,000,000 that
insures the life of Myers and is payable upon the death of Myers to a
beneficiary designated by Myers. The Company shall execute such documents as may
be necessary or advisable to assign the ownership of such policy to Myers upon
the expiration of the Term.


5.    Retirement Benefits.


5.1    If Myers remains employed by the Company as President and Chief Executive
Officer through June 21, 2011, then commencing on January 1 , 2012, the Company
shall pay to Myers (and following Myers' death, to Myers' surviving spouse, if
any), until the earlier of (a) the expiration of the period ending on December
31, 2021 or (b) the death of both Myers and Myers' spouse, an annual retirement
benefit paid in equal monthly installments equivalent to one-half (½) of the
average of Myers' Base Salary for the last three years of his employment with
the Company as President and Chief Executive Officer, but such amount shall not
exceed $330,000 per year.


5.2    Employment Ending Between June 21, 2009 and June 20, 2010.


Should Myers' employment with the Company as President and Chief Executive
Officer end for any reason prior to June 21, 2010, Myers shall be entitled to at
least three-fifths (3/5) of the per year retirement benefit calculated under the
formula set forth in section 5.1, with monthly payments commencing on January 1,
2012. For each day that Myers is employed by the Company as President and Chief
Executive Officer after June 21, 2009, the per year retirement benefit described
in the previous sentence shall be increased by a pro rata portion of an
additional one-fifth (1/5) of the per year retirement benefit calculated under
the formula set forth in section 5.1.


5.3    Employment Ending Between June 21, 2010 and June 20, 2011.


Should Myers' employment with the Company as President and Chief Executive
Officer end for any reason on or after June 21, 2010 but prior to June 21, 2011,
Myers shall be entitled to at least four-fifths (4/5) of the per year retirement
benefit calculated under the formula set forth in section 5.1, with monthly
payments commencing on January 1, 2012. For each day that Myers is employed by
the Company as President and Chief Executive Officer after June 21, 2010, the
per year retirement benefit described in the previous sentence shall be
increased by a pro rata portion of the remaining one-fifth (1/5) of the per year
retirement benefit calculated under the formula set forth in section 5.1.


5.4    The period for payment of the retirement benefit set forth in Section
5.1(a) shall be extended beyond December 31, 2021, by one additional year if
Myers serves as President and Chief Executive Officer until April 30, 2012, and
by a second additional year if Myers serves in that capacity until April 30,
2013.


3

--------------------------------------------------------------------------------






5.5    If payment to Myers in accordance with Section 5.1 of this Agreement of
any amount that is "deferred compensation" subject to section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), at the time otherwise
payable under this Agreement would subject such payment to additional tax under
Code section 409A(a)(1)(B), and if the payment of such amount at a later date
would avoid any such additional tax, then the payment of such amount shall be
deferred until the later of (a) the date of payment specified in this Agreement,
or (b) the earliest date on which such payment can be paid without incurring any
such additional tax. If this provision requires a deferral of any payment beyond
the date specified in the foregoing provisions of this Agreement, such payment
shall be accumulated and paid in a single lump sum on the subsequent date on
which such payment can be paid without incurring such additional tax.


5.6    Notwithstanding any other provision of this Agreement, no amendment or
modification of this Agreement may alter, delay or accelerate the time or change
the form of payments in accordance with this Section 5 in violation of Code
§ 409A, including, without limitation, any amendment that would violate the
current provisions of Code § 409A requiring that any amendment to extend the
employment of Myers and the payment to him of all or any portion of the benefits
under this Section 5 may not take effect until at least twelve (12) months after
the date on which the new election is made, and, if the new election relates to
a payment for a reason other than the death or disability of Myers, the new
election must provide for the deferral of the first payment for a period of at
least five (5) years from the date such payment would otherwise have been made.


6.    Expense Reimbursements.


During Myers' employment with the Company under this Agreement, Myers will be
entitled to receive reimbursement from the Company for all reasonable,
out-of-pocket expenses incurred by him (in accordance with policies and
procedures established by the Company), in connection with his performing
services hereunder, provided Myers properly accounts therefor.


7.    Termination of Employment.


7.1    Death. In the event of the death of Myers during the Term of this
Agreement, this Agreement shall terminate and all obligations to Myers, other
than any arising under Section 5, shall cease as of the date of death, except
that all rights and benefits of Myers under the benefit plans and programs of
the Company in which Myers is a participant will be provided as determined in
accordance with the terms and provisions of such plans and programs.


7.2    Disability. In the event Myers shall become permanently incapacitated by
reasons of sickness, accident or other physical or mental disability, as such
incapacitation is defined by the Company's Long-Term Disability carrier for a
period exceeding 26 weeks during any twelve (12) month period, this Agreement
shall terminate and all obligations to Myers, other than any arising under
Section 5, shall cease except that all


4

--------------------------------------------------------------------------------




rights and benefits of Myers under the benefit plans and programs of the Company
in which Myers is a participant, will be provided as determined in accordance
with the terms and provisions of such plans and programs.


7.3    Cause. The Company may terminate Myers' employment, remove him as an
officer of the Company and terminate this Agreement at any time for Cause. In
the event of such termination for Cause, Myers shall receive, in addition to any
payments under Section 5, Base Salary payments provided for in this Agreement
only through the date of such termination for Cause. Any rights and benefits
Myers may have under the employee benefit plans and programs of the Company, in
which Myers is a participant, shall be determined in accordance with the terms
and provisions of such plans and programs. Myers understands and agrees that in
the event of the termination of employment, removal as an officer and director
and termination of this Agreement for Cause, the obligations of Myers set forth
under Section 8 herein shall remain in full force and effect. The term "Cause"
shall mean unsatisfactory performance, inattention to duty, excessive
absenteeism, incompetence, misconduct in the performance of duties,
embezzlement, fraud, commission of a criminal act, insubordination, personal or
professional conduct which may bring public embarrassment or disgrace to the
Company, a violation of the Company's Code of Business Conduct and Ethics or the
Code of Ethics for the CEO and Senior Financial Officers (each as may be amended
from time to time), or failure to cooperate with an investigation conducted by
the Company or by local, state or federal law enforcement authorities.


7.4    Without Cause. The other provisions of this Agreement notwithstanding,
the Company may terminate Myers' employment, remove him as an officer and
terminate this Agreement at any time for whatever reason it deems appropriate,
without Cause and with or without prior notice. In the event of such a
termination any rights and benefits Myers may have under the employee benefit
plans and programs of the Company, in which Myers is a participant, shall be
determined in accordance with the provisions of such plans and programs.
Furthermore, the Company shall be obligated to pay Myers, in addition to any
payments under Section 5, the Base Salary amounts provided in Section 3 of this
Agreement through the date of such termination and then for a period of 12
months following the date of such termination ("Release Pay"), provided that
Myers executes a valid Release of any claims related to his employment and
termination pursuant to Section 7.5. Myers understands and agrees that in the
event of the termination of employment, removal as an officer and termination of
this Agreement without Cause, the obligations of Myers set forth under Section 8
herein shall remain in full force and effect.


7.5    Release. Myers agrees that his entitlement to Release Pay under Section
7.4 is conditioned on him executing a valid release of any claims related to his
employment and termination hereunder, and that the Release Pay shall be full and
adequate compensation to Myers for all damages Myers may suffer as a result of
the termination of his employment without Cause.




5

--------------------------------------------------------------------------------




7.6    Change of Control. In the event of a "Change of Control" of the Company
(as that term is defined in the Employment Agreement dated March 25, 1997,
between the Company and Myers or any successor agreement between the Company and
Myers (the "Change of Control Agreement")), Myers shall thereupon become
entitled to all of the rights, payments and benefits set forth in the Change of
Control Agreement, and this Agreement, except for Sections 4.3 and 5 hereof,
shall automatically terminate and the Company shall have no further obligation
to Myers under this Agreement, it being the intent of the parties that said
Sections 4.3 and 5 continue in effect and be binding on the Company following
any "Change of Control."


7.7    Voluntary Termination. In the event Myers terminates his employment of
his own volition prior to the end of the Term of this Agreement, such
termination shall constitute a voluntary termination and in such event the
Company's only obligation to Myers, other than any obligations arising under
Section 5, shall be to make Base Salary payments provided for in this Agreement
through the date of such voluntary termination. Any rights and benefits Myers
may have under the employee benefit plans and programs of the Company, in which
he is a participant, shall be determined in accordance with the terms and
provisions of such plans and programs. Myers understands and agrees in the event
of his voluntary termination of employment the obligations of Myers set forth
under Section 8 herein shall remain in full force and effect.


7.8    Expiration of Term. In the event this Agreement naturally expires at the
end of its Term, Myers understands his employment will automatically terminate
and he will be removed as an officer of the Company. Under such circumstances,
the Company shall be obligated only to pay Myers the Base Salary amounts
provided in Section 3 of this Agreement through the expiration of the Term, in
addition to any obligations arising under Section 5. Any rights and benefits
Myers may have under the employee benefits plans and programs of the Company, in
which Myers is a participant, shall be determined in accordance with the
provisions of such plans and programs. Myers understands and agrees, however,
the obligations of Myers set forth under Section 8 herein shall remain in full
force and effect.


8.    Covenants of Myers.


8.1    Myers acknowledges that as a result of the services to be rendered to the
Company hereunder, Myers will be brought into close contact with many
confidential affairs of the Company, its subsidiaries and affiliates, not
readily available to the public. Myers further acknowledges that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
regional in scope; that its goods and services are marketed throughout a
nine-state region, and that the Company competes with other organizations that
are or could be located in any of the states in which the Company does business.


8.2    In recognition of the foregoing, Myers covenants and agrees that, except
as is necessary in providing services under this Agreement or to the extent
necessary to


6

--------------------------------------------------------------------------------




comply with law or the valid order of a court or government agency of competent
jurisdiction, Myers will not knowingly use for his own benefit nor knowingly
divulge any Confidential Information and Trade Secrets of the Company, its
subsidiaries and affiliated entities, which are not otherwise in the public
domain and, so long as they remain Confidential Information and Trade Secrets
not in the public domain, and will not intentionally disclose them to anyone
outside of the Company either during or after his employment. For the purposes
of this Agreement, "Confidential Information and Trade Secrets" of the Company
means information which is secret to the Company, its subsidiaries and
affiliated entities. It may include, but is not limited to, information relating
to the possible store locations or acquisitions, current or possible new
products or services to be offered for sale in Company stores, operating methods
or procedures used in the business of the Company, its subsidiaries and
affiliates, and other matters or details not otherwise publicly disclosed in the
Company's filings with the U. S. Securities and Exchange Commission ("SEC")
whether in the form of memoranda, reports, computer software and data banks,
customer lists, employee lists, books, records, financial statements, manuals,
papers, contracts or strategic plans. As a guide, Myers is to consider all
information originated, owned, controlled or possessed by the Company, its
subsidiaries or affiliated entities which is not disclosed in SEC filings of the
Company as being secret and confidential. In instances where doubt does or
should reasonably be understood to exist in Myers' mind as to whether
information is secret and confidential to the Company, its subsidiaries and
affiliated entities, Myers agrees to request an opinion, in writing, from the
Company.


8.3    Myers will deliver promptly to the Company on the termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents relating to the
Company, its subsidiaries and affiliated entities, and all property owned by the
Company, its subsidiaries and affiliated entities, which Myers obtained while
employed by the Company, and which Myers may then possess or have under his
control.


8.4    During his employment and for a period of ten year(s) after the voluntary
or involuntary termination of Myers' employment with the Company (except that
the time period of such restrictions shall be extended by any period during
which Myers is in violation of this Section 8.4) ("Restricted Period"), Myers
will not knowingly interfere with, disrupt or attempt to disrupt, any then
existing relationship, contractual or otherwise between the Company, its
subsidiaries or affiliated entities, and any customer, client, supplier, or
agent, or knowingly solicit, or assist any other entity in soliciting for
employment, any person known to Myers to be an agent or executive employee of
the Company, its subsidiaries, or affiliated entities. Furthermore, Myers
agrees, that in order to protect the necessary business interests of the
Company, during the Restricted Period he will not render services directly or
indirectly as an employee, officer, director, consultant, independent contractor
or in any other capacity to any person or entity that is a competitor of the
Company. Notwithstanding anything in this Agreement to the contrary, the Company
shall be entitled to terminate the payments being made to (or for


7

--------------------------------------------------------------------------------




the benefit of) Myers under Sections 4.3 and 5 in the event of any breach by
Myers of this Section 8.4.


8.5    Myers will promptly disclose to the Company all inventions, processes,
original works of authorship, trademarks, patents, improvements and discoveries
related to the business of the Company, its subsidiaries and affiliated entities
(collectively "Developments"), conceived or developed during Myers' employment
with the Company and based upon information to which he had access during the
term of employment, whether or not conceived during regular working hours,
through the use of the Company time, material or facilities or otherwise. All
such Developments shall be the sole and exclusive property of the Company, and
upon request Myers shall deliver to the Company all outlines, descriptions and
other data and records relating to such Developments, and shall execute any
documents deemed necessary by the Company to protect the Company's rights
hereunder. Myers agrees upon request to assist the Company to obtain United
States or foreign letters patent and copyright registrations covering inventions
and original works of authorship belonging to the Company hereunder. If the
Company is unable because of Myers' mental or physical incapacity to secure
Myers' signature to apply for or to pursue any application for any United States
or foreign letters patent or copyright registrations covering inventions and
original works of authorship belonging to the Company hereunder, then Myers
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agent and attorney in fact, to act for and in his
behalf to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by him. Myers hereby waives and quitclaims to the Company any and all
claims, of any nature whatsoever, that he may hereafter have for infringement of
any patents or copyright resulting from any such application for letters patent
or copyright registrations belonging to the Company hereunder.


8.6    Myers agrees that the remedy at law for any breach or threatened breach
of any covenant contained in this Section 8 may be inadequate and that the
Company, in addition to such other remedies as may be available to it, in law or
in equity, shall be entitled to injunctive relief without bond or other
security.


8.7    Although the obligations and restrictions contained in this Section 8 are
considered by the parties hereto to be fair and reasonable in the circumstances,
it is recognized that restrictions of such nature may fail for technical
reasons, and accordingly it is hereby agreed that if any of such restrictions
shall be adjudged to be void or unenforceable for whatever reason, but would be
valid if part of the wording thereof were deleted, or the period thereof reduced
or the area dealt with thereby reduced in scope, the obligations and
restrictions contained in this Section 8 shall be enforced to the maximum extent
permitted by law, and the parties consent and agree that such scope or wording
may be accordingly judicially modified in any proceeding brought to enforce such
restrictions.




8

--------------------------------------------------------------------------------




8.8    Notwithstanding that Myers' employment hereunder may expire or be
terminated as provided in Sections 2 or 7 above, this Agreement shall continue
in full force and effect insofar as is necessary to enforce the covenants and
agreements of Myers contained in this Section 8.


9.    Arbitration.


The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations. The Company and Myers agree that, with the express
exception of any dispute or controversy arising under Section 7.2 or Section 8
of this Agreement, any controversy or claim arising out of or in any way
relating to Myers' employment with the Company, including, without limitation,
any and all disputes concerning this Agreement and the termination of this
Agreement that are not amicably resolved by negotiation, shall be settled by
arbitration in Des Moines, Iowa, or such other place agreed to by the parties,
as follows:


9.1    Any such arbitration shall be heard before an arbitrator who shall be
impartial. The parties may mutually agree to any process with respect to the
selection of an arbitrator. If the parties cannot agree to a process for
selecting an arbitrator, then a list of no fewer than six (6) arbitrators shall
be submitted to the parties by the American Arbitration Association in
accordance with its rules and procedures. The parties may then select an
arbitrator via a traditional striking process or such other method upon which
the parties mutually agree.


9.2    An arbitration may be commenced by any party to this Agreement by the
service of a written Request for Arbitration upon the other affected party. Such
Request for Arbitration shall summarize the controversy or claim to be
arbitrate, and shall be referred by the complaining party to the appointing
authority for a list of arbitrators ten (10) days following such service unless
another process for selecting an arbitrator is agreed to by the parties under
Section 9.1. No Request for Arbitration shall be valid if it relates to a claim,
dispute, disagreement or controversy that would have been time barred under the
applicable statute of limitations had such claim, dispute, disagreement or
controversy been submitted to the courts of the State of Iowa.


9.3    Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.


9.4    It is intended that controversies or claims submitted to arbitration
under this Section 9 shall remain confidential, and to that end it is agreed by
the parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the views or opinions of any persons concerning them, shall be
disclosed to third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration. In addition, Myers and the
Company shall be entitled to disclose the facts disclosed in arbitration, the
issues arbitrated, and the views or opinions of any persons concerning them to
legal and tax advisors so long as such advisors agree to be bound by the terms
of this Agreement.


9

--------------------------------------------------------------------------------




Myers acknowledges and agrees that certain information concerning any such
arbitration may need to be disclosed by the Company in a SEC filing, and that he
hereby consents thereto.


10.    Successors and Assigns.


10.1    Assignment by the Company. This Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company.


10.2    Assignment by Myers. Myers may not assign this Agreement or any part
thereof; provided, however, that nothing herein shall preclude one or more
beneficiaries of Myers from receiving any amount that may be payable following
the occurrence of his legal incompetency or his death and shall not preclude the
legal representative of his estate from receiving such amount or from assigning
any right hereunder to the person or persons entitled thereto under his will or,
in the case of intestacy, to the person or persons entitled thereto under the
laws of the intestacy applicable to his estate.


11.    Governing Law.


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.


12.    Entire Agreement.


This Agreement and those plans and agreements referenced herein, including the
Change of Control Agreement, contain all the understandings and representations
between the parties hereto pertaining to the subject of the employment of Myers
by the Company and supersede all undertakings and agreements, whether oral or in
writing, if any there be, previously entered into by them with respect thereto.
This Agreement expressly replaces and supersedes the Employment Agreement
entered by the parties on March 21, 2007.


13.    Amendment or Modification; Waiver.


No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Myers and by a duly
authorized officer of the Company and approved in advance by the Board of
Directors. Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party of any condition
or provision of the Agreement to be performed by such other party shall be
deemed a waiver of a similar or dissimilar provision or condition at the same or
any prior or subsequent time.


14.    Notices.




10

--------------------------------------------------------------------------------




Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:


If to Company:
    
Casey's General Stores, Inc.
One Convenience Boulevard
Ankeny, Iowa 50021
Attn: Corporate Secretary


If to Myers:


Robert J. Myers
4770 Windsor Circle
Pleasant Hill, Iowa 50327


15.    Severability.


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


16.    Withholding.


Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Myers or his beneficiaries, including his estate, shall
be subject to withholding and deductions as the Company may reasonably determine
it should withhold or deduct pursuant to any applicable law or regulation. In
lieu of withholding or deducting, such amounts, in whole or in part, the Company
may, in its sole discretion, accept other provision for payment as permitted by
law, provided it is satisfied in its sole discretion that all requirements of
law affecting its responsibilities to withhold such taxes have been satisfied.


17.    Survivorship.


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


18.    Headings.


Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.


11

--------------------------------------------------------------------------------






19.    Knowledge and Representation.


Myers acknowledges that the terms of this Agreement have been fully explained to
him, that Myers understands the nature and extent of the rights and obligations
provided under this Agreement, and that Myers has had the opportunity and sought
such legal counsel in the negotiation and preparation of this Agreement as he
has determined to be appropriate.


12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




Robert J. Myers                    Casey's General Stores, Inc.


                            
/s/ Robert J. Myers             By:    /s/ Terry Handley                      
Robert J. Myers                        Terry Handley,
Chief Operating Officer










13

--------------------------------------------------------------------------------





Amendment to Employment Agreement




This Amendment to Employment Agreement ("Amendment") is entered into by and
between Casey's General Stores, Inc., an Iowa corporation (the "Company"), and
Robert J. Myers ("Myers"), as of this 18th day of December, 2012.


WHEREAS, the Company and Myers are parties to an Employment Agreement dated as
of April 16, 2010 (the "Original Agreement"), providing for the terms of Myers'
employment by the Company as its President and Chief Executive Officer; and


WHEREAS, the Company and Myers have agreed to continue the term of employment
beyond the date specified in the Original Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:


Section 1.    Amendment of Section 2. Section 2 of the Original Agreement,
entitled "Term and Notice of Intention to Serve", is hereby amended to delete
the existing text of said Section 2 and to substitute therefore the following:


2.1    Term. The term of employment under this Agreement shall commence as of
the Effective Date and shall continue through April 30, 2015 (the "Term"),
unless sooner terminated in accordance with this Agreement. Any service beyond
April 30, 2015 shall be subject to formal acceptance by the Company's Board of
Directors, upon such terms as shall be mutually agreed.


Section 2.    Amendment of Section 5. Section 5 of the Original Agreement,
entitled "Retirement Benefits", is hereby amended to delete the existing text of
said Section 5 and to substitute therefore the following:


5.1    Commencing on January 1 of the year following Myers’ separation from
service (the "Initial Payment Year"), the Company shall pay to Myers and
following Myers' death, to Myers' surviving spouse (if any), until the earlier
of (i) the expiration of the period ending on December 31 of the year that is
nine (9) years after the Initial Payment Year or (ii) the death of Myers and
Myers' spouse, an annual retirement benefit of $330,000 per year to be paid in
equal monthly installments on the first day of each calendar month. “Separation
from service” refers and shall be defined with reference to the term “separation
from service” under section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and Treasury Regulation Section 1.409A-1(h), as last
amended.


5.2    If payment to Myers in accordance with Section 5.1 of this Agreement of
any amount that is “deferred compensation” subject to Code section 409A at the
time


1

--------------------------------------------------------------------------------




otherwise payable under this Agreement would subject such payment to additional
tax under Code section 409A(a)(1)(B), and if the payment of such amount at a
later date would avoid any such additional tax, then the payment of such amount
shall be deferred until the later of (a) the date of payment specified in this
Agreement, or (b) the earliest date on which such payment can be paid without
incurring any such additional tax. If this provision requires a deferral of any
payment beyond the date specified in the foregoing provisions of this Agreement,
such payment shall be accumulated and paid in a single lump sum on the
subsequent date on which such payment can be paid without incurring such
additional tax.


5.3    Notwithstanding any other provision of this Agreement, (a) if Myers is a
“specified employee” of the Company within the meaning of Code section 409A
(a)(2)(B) and Treasury Regulation section 1.409A-1(i), as last amended, upon
Myers’ separation from service, then no distribution shall be made earlier than
six months after the date of Myers’ separation from service (or, if earlier, the
date of death) in accordance with requirements of Treasury Regulation section
1.409A-3(i)(2), and any payments to which Myers or his surviving spouse would be
entitled during the first six months following the date of separation from
service shall be accumulated and paid on the first day of the seventh month
following the date of separation from service; and (b) no amendment or
modification of this Agreement may alter, delay or accelerate the time or change
the form of payments in accordance with this Section 5 in violation of Code
section 409A, including, without limitation, any amendment that would violate
the current provisions of Code section 409A requiring that any amendment to
extend the employment of Myers and the payment to him of all or any portion of
the benefits under this Section 5 may not take effect until at least twelve (12)
months after the date on which the new election is made, and, if the new
election relates to a payment for a reason other than the death or disability of
Myers, the new election must provide for the deferral of the first payment for a
period of at least five (5) years from the date such payment would otherwise
have been made.


Section 3.    Ratification. All other provisions of the Original Agreement are
hereby ratified, confirmed and accepted and shall continue in full force and
effect.




2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




CASEY'S GENERAL STORES, INC.


ATTEST:




By:    /s/ Brian J. Johnson                        By:    /s/ Terry
Handley                                    
Brian J. Johnson,                 Terry Handley, Chief Operating Officer
Vice President – Finance and
Corporate Secretary






By:    /s/ Robert J. Myers                     
Robert J. Myers




3

--------------------------------------------------------------------------------





Second Amendment to Employment Agreement




This Second Amendment to Employment Agreement ("Second Amendment") is entered
into by and between Casey's General Stores, Inc., an Iowa corporation (the
"Company"), and Robert J. Myers ("Myers"), as of this 19th day of September,
2014.


WHEREAS, the Company and Myers are parties to an Employment Agreement dated as
of April 16, 2010, as amended by the Amendment to Employment Agreement dated
December 18, 2012 (together, the "Amended Agreement"), providing for the terms
of Myers' employment by the Company as its Chief Executive Officer; and


WHEREAS, the Company and Myers have agreed to continue the term of employment
beyond the date specified in the Amended Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:


Section 1.    Amendment of Section 2. Section 2 of the Amended Agreement,
entitled "Term and Notice of Intention to Serve", is hereby amended to delete
the existing text of said Section 2 and to substitute therefore the following:


2.1    Term. The term of employment under this Agreement shall commence as of
the Effective Date and shall continue through April 30, 2016 (the "Term"),
unless sooner terminated in accordance with this Agreement. Any service beyond
April 30, 2016 shall be subject to formal acceptance by the Company's Board of
Directors, upon such terms as shall be mutually agreed.


Section 2.    Ratification. All other provisions of the Amended Agreement are
hereby ratified, confirmed and accepted and shall continue in full force and
effect.




1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.




CASEY'S GENERAL STORES, INC.


ATTEST:




By:    /s/ Brian J. Johnson                     By:    /s/ Terry
Handley                           
Brian J. Johnson,                 Terry Handley, President and
Vice President – Finance and            Chief Operating Officer
Corporate Secretary






By:    /s/ Robert J. Myers                  
Robert J. Myers




2